Judgment, Supreme Court, New York County, entered July 17, 1973, unanimously reversed, on the law and the facts, and vacated, and declaration made that the disclaimer of defendant Country Wide Insurance Company is invalid. Appellants shall recover of respondent one bill of $60 costs and disbursements of these appeals. The testimony reveals that the efforts made by the defendant insurance company to advise its insured of the pending trial and to bring her and her husband to court were too little and too late. Nor was the court advised of the situation. In fact, trial counsel was not adequately informed to make a proper application. Actually, the insured’s husband, who alone had knowledge of the facts, did appear after the ease was submitted to the jury. On this record we find that had timely information been given to the insured he would have appeared on time or, if the court had been advised of his imminent appearance, that a short adjournment would have been granted. Concur — Steuer, J. P., Tilzer, Capozzoli and Macken, JJ.